Citation Nr: 0909153	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1982 to March 
1984.  He died in January 2002.  The appellant is the 
Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In July 2006, the Board remanded this matter to the RO via 
the Appeals Management Center in Washington DC to provide 
additional VCAA notice, obtain additional treatment records, 
and then, to obtain a medical opinion.  The medical opinion 
was obtained in May 2008.  Some of the pertinent treatment 
records specifically referred to in the Remand were not 
received by VA until after the May 2008 opinion was rendered.  
No later medical opinion is associated with the claims file.  
Hence, the medical opinion rendered in May 2008 is 
inadequate, and another medical opinion is needed.  
Furthermore, the Veteran has a right to compliance with the 
instructions in the July 2006 Remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2006 Remand, the Board requested that VA obtain 
records of medical treatment of the Veteran from Kaiser 
Permanente and Riverside Medical Center, associate the 
records with the claim file and, after the records were 
associated with the claims file, forward the claims file to a 
VA physician to render the requested opinion regarding the 
cause of the Veteran's death.  

Associated with the claims file are treatment records from 
Riverside County Regional Medical Center, date stamped in May 
and December 2007.  Also of record is a VA medical opinion 
dated in May 2008.  This opinion addressed three questions 
asked in the July 2006 Remand.  

First, whether the Veteran had heart disease with onset 
during service.  

Second, if the Veteran had heart disease during service, 
whether such heart disease contributed to his death.  

Third, whether the Veteran contracted hepatitis C from 
implantation of a pacemaker in 1987.  

The examiner rendered the requested opinions and indicated 
that he had reviewed the claims file including the Riverside 
Medical Center records.  There is no mention of Kaiser 
Permanente records. 

In a June 2008 letter, the RO requested from Kaiser 
Permanente records of treatment of the Veteran for a heart 
condition.  Also associated with the claims file is a VA 
release of information form (FORM 21-4142) signed by the 
appellant in August 2006 and a Kaiser Permanente release of 
information form, signed by the appellant in June 2008.  This 
latter form requests that Kaiser Permanente disclose copies 
of essentially all records of treatment of the Veteran to the 
Appeals Management Center.  Also associated with the claims 
file are well over 100 pages of records of treatment of the 
Veteran by Kaiser Permanente with some print dates in June 
2008.  

Hence, the opinion rendered by the VA physician in May 2008 
was rendered without review of the Kaiser Permanente records.  
These records are relevant to the appellant's claim.  For 
example, the records include 1998 and 1999 EKG tracings, an 
August 1999 report of an emergency room visit for syncope, a 
September 2000 echocardiogram documenting that the Veteran 
had a thickened septal valve, and numerous references to 
hepatitis C.  

The medical opinion rendered in May 2008 is inadequate 
because it was not based on all pertinent evidence that is 
now associated with the claims file.  The Board may not rely 
on its own unsubstantiated medical opinion as to the medical 
evidence received after the May 2008 opinion was rendered.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Therefore, another remand is necessary before the Board can 
render a decision in this matter.  See 38 U.S.C.A. § 5103A.  

The Veteran died on January 2002.  The Certificate of Death 
lists the immediate cause of death as severe metabolic 
acidosis due to liver failure due to hepatitis C.  The 
Certificate of Death also lists AIDS (acquired immuno- 
deficiency syndrome) and pulmonary fibrosis as other 
significant conditions contributing to the cause of the 
Veteran's death but not related to the cause stated.  

38 C.F.R. § 3.312(c) directs VA to give  careful 
consideration to active processes involving vital  organs 
with regard to whether any service connected  disability 
could have contributed to the cause of death.  In the opinion 
rendered in May 2008, the VA physician determined that the 
Veteran's heart disease, identified as an arrhythmia by this 
physician, had onset during service.  As the records from 
Kaiser Permanente were not of record, it is unclear whether 
his thickened septal valve was related to this arrhythmia.  
While this physician rendered a complete and well reasoned 
medical opinion as to whether the Veteran's heart disease was 
a contributory cause of his death, he did so without benefit 
of the treatment records added to the file after he rendered 
the opinion.  

Therefore, another medical opinion is required in this case.  
This opinion must be rendered after review of the claims 
file, including review of the Kaiser Permanente records added 
since the May 2008 opinion was rendered.  This opinion should 
identify all heart disorders that had onset during the 
Veteran's service or were the result of a heart disorder that 
had onset during that service.  Similarly, another opinion is 
required to determine if such heart disease was a 
contributory cause of the Veteran's death.  See 38 C.F.R. § 
3.159(c)(4) (2005).

Additionally, the appellant contends that the Veteran 
contracted hepatitis C during a pacemaker implantation in 
October 1987.  In May 2008, the VA physician rendered a 
detailed opinion as to whether the Veteran contracted 
hepatitis C during pacemaker implantation in October 1987.  
Unfortunately, the treatment records from Kaiser Permanente 
were not associated with the claims file at the time of that 
opinion.  Hence, another opinion as to this question is 
required that takes into account the entire claims file, 
including the recently added records.  

Accordingly, the case is REMANDED for the following action:

1.  Request a medical opinion from the VA 
physician that rendered an opinion in May 
2008.  If that physician is not available, 
request a medical opinion from another VA 
physician.  The claims file must be 
provided to the physician and the 
physician's medical opinion must indicate 
that the claims file was reviewed.  Taking 
into consideration all the evidence in the 
claims file (including the evidence added 
to the record since the May 2008 opinion) 
and the medical circumstances of the 
Veteran's death as listed on the 
Certificate of Death, the physician must 
address the following questions:  

(a)  Is it as likely as not that the 
Veteran had any heart disease, in addition 
to his arrhythmia, that was caused by or 
aggravated by the arrhythmia that had 
onset during service?  

(b)  Is there a 50 percent or greater 
probability (as likely as not) that the 
Veteran's arrhythmia that had onset during 
service or any heart disease that was 
caused or aggravated by that arrhythmia, 
contributed substantially or materially to 
the cause of death.  That is, did such 
heart disease result in debilitating 
effects that made the Veteran less capable 
of resisting the effects of the fatal 
disease or did such heart disease have a 
material influence in accelerating death?  

(c)  Is there a 50 percent or greater 
probability (as likely as not) that the 
Veteran contracted hepatitis C, or any 
other disease that contributed 
substantially or materially to his cause 
of death, from the 1987 pacemaker 
implantation?

This opinion should be based on review of 
the entire three volume claims file as 
reflecting the Veteran's other medical 
circumstances, with supportive rationale 
provided for any opinion reached, and if 
an opinion on this matter cannot be 
provided without resorting to speculation, 
it should be so stated.  

2.  After ensuring compliance with the 
above, readjudicate the appellant's claim.  
If the decision remains adverse to the 
appellant, her and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




